 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. CONTRACT ID CODE
A

 

2. AMENDMENT/MODIFICATION NO.
0012

3. EFFECTIVE DATE
07/14/2005

4. REQUISITION/PURCHASE REQ. NO.

5. PROJECT NO. (If applicable)

6. ISSUED BY

CODE

00001

7. ADMINISTERED BY (If other than Item 6)

CODE

 

FCC /Contracts and Purchasing Center
445 12th St., SW,
Washington, DC 20554

 

 

8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and Zip Code)

 

9A. AMENDMENT OF SOLICITATION NO.

Neustar, Inc.

46000 Center Oak Plaza
Sterling, VA 20166

 

9B. DATED (SEE ITEM 11)

(X)

10A. MODIFICATION OF CONTRACT/ORDER
NO. CON01000016

 

(X)

10B. DATED (SEE ITEM 13)

CODE

FACILITY CODE

 

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

o     The above numbered solicitation is amended as set forth in Item 14. The
hour and date specified for receipt of Offers o is extended, o is not extended.

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:

(a) By completing Items 8 and 15, and returning             copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If required)
No Funding Information

13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

CHECK ONE

 

o

A.  THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

o

B.  THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.1 03(b).

o

C.  THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

ý

D.  OTHER (Specify type of modification and authority)
FAR 1.6, Authority of Contracting Officers”

E. IMPORTANT: Contractor ý is not, o is required to sign this document and
return            copies to the issuing office.

14.  DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.) The above
numbered contract is hereby modified to:

1)    To accept change order #38 at a cost of $24,774.00 and change order #39 at
a cost of $6,885.00. Copies of both change orders are attached.

2)    Reject change orders 37 and 40.

All other terms and conditions remain the same.

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

15A. NAME AND TITLE OF SIGNER (Type or print)

16A.  NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
Mark Oakey

15B. CONTRACTOR/OFFEROR

15C. DATE SIGNED

16B.

United States of America

16C. DATE SIGNED

 

 

BY

   /s/ Mark Oakey

 

 

(Signature of person authorized to sign)

 

(Signature of Contracting Officer)

07/14/2005

 

1

--------------------------------------------------------------------------------


 

Line Item
Summary

 

Document Number
CON01000016/0012

 

Title
Pooling Administrator – Neustar

 

Line Item
Number

 

Description

 

Delivery Date
(Start date to End
date)

 

Quantity

 

Unit of
Issue

 

Unit Price

 

Total Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Changed Line Item Fields

Previous Total:

 

 

Modification Total:

 

 

Grand Total:

 

 

2

--------------------------------------------------------------------------------


 

Address Detail

 

Title
Pooling Administrator – Neustar

 

Document Number
CON01000016/0012

 

 

Shipping Addresses

Code

Detail

 

0001

Org:

FCC Warehouse

 

Addr:

9300 E. Hampton Drive

 

 

 

 

 

Capital Heights MD 20743

 

Attn:

No Contacts Identified

 

Phone:

( ) - ext

 

Fax:

( ) - ext.

 

 

 

Invoice Addresses

Code

Detail

 

0001

Org:

FCC /Accounts Processing Branch

 

Addr:

Financial Operations Division

 

 

445 12th St., SW

 

 

 

 

 

Washington DC 20554

 

Attn:

No Contacts Identified

 

Phone:

( ) - ext

 

Fax:

( ) - ext.

 

3

--------------------------------------------------------------------------------


 

National Pooling Administration

 

Change Order Proposal #39

 

(Thousands-Block Part 4 Report)

 

 

February 18, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1 Introduction

 

2 Service Provider Proposed Enhancement

 

3 The Proposal

 

4 Assumptions and Risks

 

5 Cost Assumptions and Summary

 

6 Conclusion

 

 

--------------------------------------------------------------------------------


 

1   Introduction

 

1.1   Purpose and Scope

 

In accordance with NeuStar’s National Pooling Administration contract1 and our
constant effort to provide the best support and value to both the FCC and
telecommunications industry, NeuStar, as the National Pooling Administrator
(PA), hereby submits this change order Proposal to the Federal Communications
Commission (FCC) for approval.  This change order complies with contractual
requirements set forth in Attachment B, Section C of the Thousands-Block Pooling
Contractor Technical Requirements dated November 30, 2000, Sections 2.5 through
2.5.4, which reads as follows:

 


2.5  CHANGES IN THE ENVIRONMENT


 

The FCC may issue rules, requirements, or policy directives in the future, which
may increase, decrease or otherwise modify the functions to be performed by the
contractor.  The contractor is additionally subject to the provisions of the
changes clause in Section 1.

 


2.5.1  PROCESS


 

Accordingly, after a contractor is selected, the FCC, the NANC and/or the INC
may establish NANP numbering resource plans, administrative directives,
assignment guidelines (including modifications to existing assignment
guidelines), and procedures that may have an effect on the functions performed
by the contractor.

 


2.5.2  CHANGES


 

The contractor shall review changes when numbering resource plans,
administrative directives, assignment guidelines, and procedures are initiated
or modified to determine if there is any impact on the functions that they must
perform.

 


2.5.3  NOTIFICATIONS


 

The contractor shall then, within a period of not more than 30 calendar days
from said event (e.g., the date INC places an issue into Final Closure), provide
the Contracting Officer, state PUCs, and the NANC with written notice regarding
these changes and summarize the potential impact of the changes upon service and
cost, if any.

 


2.5.4  ROLES


 

The NANC shall review the notice and provide a recommendation to the FCC
regarding the effect of the contractor’s notice and supporting documentation.

 

The contractor shall comply with state regulatory decisions, rules and orders
with respect to pooling, as applicable, as long as they are not in conflict with
FCC decisions, orders, and rules and are within state jurisdiction.

 

--------------------------------------------------------------------------------


 

This document covers the required subject matters such as explaining the
industry’s requirements, proposed solution, cost, risk, and assumptions.

 


2   SERVICE PROVIDER PROPOSED ENHANCEMENT


 

Currently there is no Thousands-Block Part 4 Report in the Pooling
Administration System (PAS).  Such a report would identify all of the blocks
assigned to a service provider, and their respective Part 4 due dates, to
maximize effective Part 4 management at the block level.  As a result of a
request from a service provider attached hereto in Appendix A, which proposed
providing such a report, the Pooling Administrator submitted Change Order #25 to
the FCC on November 20, 2003.

 

At present, the Part 3 Effective Date is not part of the Part lA Report in PAS. 
Again based upon a request from a service provider attached hereto in Appendix
B, we submitted Change Order #34 to the FCC on September 30, 2004.

 

On January 7, 2005, the FCC recommended that the PA cancel Change Orders #25 and
#34 and resubmit a new change order based on the Numbering Oversight Working
Group (NOWG) recommendations set forth below.  Change Order #39 is a result of
that recommendation.  This document covers the required subject matters such as
explaining the industry’s requirements, proposed solution, cost, risk, and
assumptions.

 

In a document dated February 12, 2004 regarding Change Order #25, the NOWG
recommended as follows to the FCC:

 

Initially, the NOWG consulted with the PA to determine if existing PA reports
with similar data could be modified, as opposed to developing a new report for
this application.  However, the PA explained it was necessary to develop the new
report on a stand alone basis and using part of an existing report wouldn’t
reduce the cost.

 

In review of the PA ‘s proposed search criteria required to create the new
report(s), NOWG discovered the PAS functionality for Part 4 reports would not be
comparable to that presently used by SPs today in NANPA’s NAS (formally CAS
prior to February 9th) data base.  The PA advised NOWG that the search criteria
would require the SP to specify OCN, state, NPA, and report type.  The SP would
not be allowed to search independently by OCN, State, NPA or any combination of
these data elements.  The NOWG believes the SP should be allowed to define
either a narrow or broad search, using these data elements, which better meets
specific business needs.  For example, the SP should be able to create a report
by specifying one or more OCNs, which in turn would provide Part 4 information
for all states and NPAs.

 

Based on this finding, the NOWG recommends this Change Order be denied as
proposed by NeuStar PA.  The PA should allow more flexibility in the search
functionality used to create SP reports.

 

--------------------------------------------------------------------------------


 

In a document dated January 5, 2005 regarding Change Order #34, the NOWG
indicated as follows to the FCC:

 

The originator of this request was attempting to find a way to determine when
the Part 4 would be due for block assignments.  Since the Part 1A report is the
only report currently available to SPs in PAS, this was an attempt to secure all
of the information in “one place”.  Note: The originator withdrew their (sic)
request.

 

The NOWG believes that the purpose of this change order will be better served
with a Part 4 report that was proposed in change order 25.  Change order 25 was
not recommended for approval by the NOWG due to the fact that the PA had not
built-in enough flexibility in the search functionality used to create SP
reports.

 

The NOWG suggests that the PA should create a new change order (incorporating
NOWG recommendations from 25 and 34) for a Part 4 report that lists not only the
LERG effective date, but also the date the Part 4 is due for each block
assignment.  The report should also indicate if the Part 4 has been received or
not.  (Indication could be as simple as the date the Part 4 was received and
this field should be blank if the Part 4 has not yet been received by the PA.)

 


3   THE PROPOSAL

 

NeuStar’s National Pooling Administrator reviewed the NOWG’s recommendations
from both the operational and technical perspectives.  We believe that our
proposed solution based on the NOWG recommendation set forth below will meet the
requirements of the industry in a cost effective and efficient manner.

 


SOLUTION


 

Two new reports will be added to the Reports section in PAS, a Part 4 Report and
an Assignments Needing Part 4 Report, both of which will be accessible to those
service providers that are registered PAS users.

 

For the Part 4 Report, the PAS users will be able to specify the date range
(optional) and/or DCN and/or state and/or NPA as their search criteria.  Based
on their identified search criteria, PAS will generate a Part 4 Report with the
following information; state, NPA, NXX, X, OCN, type of request, rate area,
assignment date, effective date, in-service date, Part 4 received date, and
submitter.  The PAS user will have the option of downloading the report in an
Excel format or printing it directly from PAS.

 

For the Assignments Needing Part 4 Report, the PAS user will be able to specify
the date range (optional) and/or OCN and/or state and/or NPA as their search
criteria.  Based on their search criteria, PAS will generate the report with the
following information; state, NPA, NXX, X, OCN, type of request, rate area,
assignment date, effective date and Part 4 due date.  Again, the PAS

 

4

--------------------------------------------------------------------------------


 

user will have the option of downloading the report in an Excel format or
printing it directly from PAS.

 


4   RISKS AND ASSUMPTIONS

 

Part of the NeuStar’s National Pooling Administrator assessment of this change
order is to identify the associated assumptions and consider the risks that have
an impact on our operations.

 


A.  ASSUMPTIONS


 

There are no new assumptions inherent in this proposal.

 


B.  RISKS


 

The proposed solution does not present any additional risks to our operations.

 


C.  IMPACT ON OPERATIONS


 

This proposed solution does not impact our operations because this change order
only affects the system.

 


5   COST ASSUMPTIONS AND SUMMARY


 

As with any change order proposal, we also considered the associated costs that
would be potentially be incurred in implementing the proposed solution.  These
cost include the resources required to complete the milestones on a time line
for implementing the processes and system delineated in this change order.  The
timeline includes preparation, proper documentation updates, development,
testing, monitoring, and execution of the solution.

 

The cost to implement the proposed solution is $6,885.00.

 


6   CONCLUSION


 

In conclusion, the NeuStar National Pooling Administrator has offered a viable
solution that supports the NOWG recommendations and addresses the request of the
service providers in accordance with contract terms, and we ask that the FCC
review and approve this change order proposal.

 

5

--------------------------------------------------------------------------------


 

APPENDIX A

 

------Original Message------

From: Stueckle, Rick

Sent: Tuesday, March 18,20035:48 PM

To: ‘florence.weber@neustar.biz’

Cc: Chester, Darin; Stueckle, Rick

Subject: Part 4 due Report - PAS

 

HI Florence,

 

Thanks for your help on this.  I made a mockup of the columns I want on the
report.  We would want to report to come in excel or in a comma delimited flat
file.  We would want it on the first day of the month, automatically sent to:

 

darin.chester@attws.com and rick.stueckle@attws.com

 

All blocks assigned to ... that have not had a part 4 turned in and approved by
PAS would be on this report.  Data would be sorted by Part 4 due date, with
those that are past due or currently due at the top, and the blocks most
recently assigned at the bottom.  Once a block has a part 4 submitted and
accepted then it falls off this report.

 

Please take a look and let us know what the charge would be so we can make a
decision on this report.

 

Thanks much Florence!

 

Rick Stueckle

Manager, WNS National Number Administration

AT&T Wireless

Office 425-288-6787

 

--------------------------------------------------------------------------------


 

INDUSTRY NUMBERING COMMITTEE (INC) ISSUE IDENTIFICATION FORM
ISSUE TITLE: Add a Part 4 due report to PAS at the block level
(Just like the report in CAS but with small modifications)

 

ISSUE ORIGINATOR:
COMPANY: AT&T WIRELESS
TELEPHONE #: 360-546-1520
REQUESTED RESOLUTION DATE:

 

ISSUE #:
DATE SUBMITTED:
DATE ACCEPTED:
WORKSHOP ASSIGNED: LNPA
CURRENT STATUS:
RESOLUTION DATE:

 

 

1.  ISSUE STATEMENT: Currently there is no report identifying all of the blocks
assigned to an SP, and their Part 4 due date, for effective Part 4 management at
the block level.

 

2.  SUGGESTED RESOLUTION OR OUTPUT/SERVICE DESIRED: There needs to be a new
report put on the PAS website, that is stored within the secure area of PAS
under Reports, that allows the SP to pull a report of all 1K blocks where are
Part 4 has not been turned into the PA.  Currently CAS has this report, but PAS
does not.  The SP should be able to query this report at anytime via the PAS
website, and do so at the NPA level and/or OCN level.  Report should have the
ability to transfer to Excel easily.  This report should indicate the following
columns (in order, left to right):

 

 

NPA

NXX

Block(s)

Block Assignment Date

LERG Effective Date

Part 4 Due Date

Resource Type (Initial or Growth)

Rate Center

State

User ID of block requestor

 

3.  OTHER IMPACTS (If any):

Pooling Administration System (PAS)

 

4.  CONTRIBUTIONS WORKED AGAINST ISSUE:

 

5.  CURRENT ACTIVITY:

 

6.  RESOLUTION:

 

UPDATED:

 

--------------------------------------------------------------------------------


 

APPENDIX B

 

 

From: Good, Bree [Bree.Good@T-Mobile.com]

Sent: Thursday, July 15,20043:31 PM

To: Weber, Florence

Subject: RE: idea to help view PAS information

 

On the Part 1A Report you would like to see the Part 3 Effective Date added. 
Yes this is correct

 

When you go to View Form and enter the block number, you would like to see the
query results just limited to the specific block rather than everything
associated with the Tracking Number.

 

Or                                                            If at all possible
I think that the query results just limited to the specific block rather than
everything associated with the Tracking Number is good, but to also add the
NPA/NXX/X associated to the Part 1B, Part 3, Part 4 and Part 5 under the “Link
to Form” heading also

 

When you go to View Form and enter the block number, you would like to see the
block associated to the Part 1B, Part 3, Part 4 and Part 5 under the “Link to
Form” heading.

 

Which option do you prefer?

 

Also, the change order that is pending with the FCC regarding adding a
Thousands-Block Part 4 Report to PAS will provide the following information:
state, NPA, NXX, X, OCN, type of request, rate center, assignment date,
effective date, Part 4 due date, Part 4 received date and submitter.  This
sounds good

 

 

------Original Message------

From: Weber, Florence [mailto:florence.weber@neustar.biz]

Sent: Thursday, July 15,20043:25 PM

To: Good, Bree

Subject: RE: idea to help view PAS information

 

Hi Bree,

 

This is a follow up to our earlier discussion.

 

On the Part 1A Report you would like to see the Part 3 Effective Date added.

 

When you go to View Form and enter the block number, you would like to see the
query results just limited to the specific block rather than everything
associated with the Tracking Number.

 

Or

 

--------------------------------------------------------------------------------


 

When you go to View Form and enter the block number, you would like to see the
block associated to the Part IB, Part 3, Part 4 and Part 5 under the “Link to
Form” heading.

 

Which option do you prefer?

 

Also, the change order that is pending with the FCC regarding adding a
Thousands-Block Part 4 Report to PAS will provide the following information:
state, NPA, NXX, X, GCN, type of request, rate center, assignment date,
effective date, Part 4 due date, Part 4 received date and submitter.

 

Please let me know if I’ve captured everything.

 

Florence

 

--------------------------------------------------------------------------------


 

National Pooling Administration

 

Change Order Proposal #38

 

PAS Users’ Proposed Enhancements to the PAS — lQ2005

 

 

January 14, 2005

 

--------------------------------------------------------------------------------


 

Table of Contents

 

1 Introduction

 

2 PAS users Proposed Enhancements

 

3 The Proposal

 

4 Assumptions and Risks

 

5 Cost

 

6 Conclusion

 

 

--------------------------------------------------------------------------------


 


1   INTRODUCTION


 


1.1   PURPOSE AND SCOPE


 

In accordance with NeuStar’s National Pooling Administration contract and our
constant effort to provide the best support and value to both the FCC and the
telecommunications industry, NeuStar, as the National Pooling Administrator
(PA), hereby submits this change order proposal to the Federal Communications
Commission (FCC) for approval. This change order complies with the contractual
requirements set forth in Attachment B, Section C of the Thousands-Block Pooling
Contractor Technical Requirements, dated November 30, 2000, Sections 2.5 through
2.5.4, which read as follows:

 


2.5  CHANGES IN THE ENVIRONMENT


 

The FCC may issue rules, requirements, or policy directives in the future, which
may increase, decrease or otherwise modify the functions to be performed by the
contractor. The contractor is additionally subject to the provisions of the
changes clause in Section 1.

 


2.5.1  PROCESS


 

Accordingly, after a contractor is selected, the FCC, the NANC and/or the INC
may establish NANP numbering resource plans, administrative directives,
assignment guidelines (including modifications to existing assignment
guidelines), and procedures that may have an effect on the functions performed
by the contractor.

 


2.5.2  CHANGES


 

The contractor shall review changes when numbering resource plans,
administrative directives, assignment guidelines, and procedures are initiated
or modified to determine if there is any impact on the functions that they must
perform.

 


2.5.3  NOTIFICATIONS


 

The contractor shall then, within a period of not more than 30 calendar days
from said event (e.g., the date INC places an issue into Final Closure), provide
the Contracting Officer, state PUCs, and the NANC with written notice regarding
these changes and summarize the potential impact of the changes upon service and
cost, if any.

 


2.5.4  ROLES


 

The NANC shall review the notice and provide a recommendation to the FCC
regarding the effect of the contractor’s notice and supporting documentation.

 

The contractor shall comply with state regulatory decisions, rules and orders
with respect to pooling, as applicable, as long as they are not in conflict with
FCC decisions, orders, and rules and are within state jurisdiction.

 

--------------------------------------------------------------------------------


 

This document provides the information required by the contract, such as
identifying the new requirements of the expanded scope of work, offering our
proposed solution, and addressing its cost, risks, and assumptions. These
proposed changes were initiated by requests by PAS users, which include service
providers and regulators.

 


2   PAS USERS’ PROPOSED ENHANCEMENTS


 

The PA has received the following requests from PAS users to add various items
to the Pooling Administration System (PAS). In the judgment of the PA, these
seven proposed changes will afford value to the users of PAS.

 

Request 1: It has been suggested that PAS users should have the option of having
Part 3s, Part 4 reminders notices, etc. that are generated from the PAS, sent to
an additional designated person or persons besides the user.

 

Request 2: Currently the block report can only be queried by state and NPA. A
service provider requested that we enhance the existing query capabilities for
the block report by allowing users to query at the rate center level in addition
to the state and NPA.

 

Request 3: Currently the PAS help desk administrator must re-set the password
for all external PAS users. It has been suggested that we allow users to request
through the PAS that the system generate a new password for them, so they do not
have to be dependent upon the Number Pooling Customer Support to reset the
password.

 

Request 4: Currently, when the PA processes a block donation in PAS, an e-mail
notification is automatically sent to the user with the message shown below,
directing the user to check his or her work item list for further details.

 

The Pooling Administrator has processed donations submitted on 11/03. Please
check your Work Item list in the Pooling Administration System for more details.
Questions???? Please contact our Customer Support Desk at 866-NeuPool
(866-638-7665)

 

The requestor suggested that the existing e-mail show the disposition of the
block donation, to eliminate the additional step for the SP of locating the
disposition of the block donation within the user’s work items in PAS.

 

Request 5: Currently, when PAS users apply for multiple blocks in PAS, they can
submit one Part lA application only if the information for each thousand-block
remains the same (effective date, rate center, switch, etc.). It has been
suggested that the user should have the ability to specify a different effective
date for each thousand-block when requesting multiple thousands-blocks on one
application.

 

Request 6: Currently, when a service provider submits a block request, the PAS
allows the user to view a list of available blocks and indicate a preferred
thousands-block or thousands-blocks on his or her Part lA. However, the
preferred block(s) may not be available by the time the application is
processed. Some users have assumed that if they requested specific blocks on
their applications, they will be issued those particular blocks at the time
their requests are processed.

 

--------------------------------------------------------------------------------


 

A service provider has suggested that a disclaimer should be added, explaining
that even though a block may be available at the time of application, it may not
be available at the time the PA processes the request.

 

Request 7: Currently, when a user has a period of inactivity in PAS that reaches
120 calendar days, the PAS user ID is deactivated. The user must then contact
the Number Pooling Customer Support and request to have his or her user ID
re-activated and a new password issued, which requires the written approval from
the company contact listed in the user’s profile. It has been suggested that the
PAS notify the user via an e-mail of the pending de-activation date.

 

3   The Proposal

 

NeuStar’s National Pooling Administrator has reviewed the proposed PAS user
enhancements from both the operational and technical perspectives. We believe
that our proposed solutions as set forth below will benefit the industry in a
cost-effective and efficient manner.

 

Solution

 

Request 1: Add a new section to the user profile screen entitled “Additional
Contacts.” This will allow the user to add up to three additional contacts and
provide the ability to specify which forms or notices those additional contacts
should receive.

 

Request 2: Add the rate center as an additional search criterion to the block
report. This additional search criterion will allow the user to narrow the query
to the rate center level.

 

Request 3: Add a new option to the user profile link entitled “Re-set Password”
which will allow users to request that the PAS reset their respective passwords
at any time, as long as they have their current password, without the need to go
through the help desk. The PAS will then generate a new eight character
alphanumeric password.

 

Request 4: Add information in the body of the e-mail response to the user,
advising of the disposition of each block listed on the donation request.

 

Request 5: For all new individual block requests, new full NXX requests to
replenish the pool, and full NXX requests for an LRN, the PAS will be modified
to allow the user to request a different effective date for each block requested
as long as all the other block information is the same. In addition, on each
preliminary Part 1B screen, a PAS change will permit the user to enter a
different block effective date than the dates requested in Section 1.3 of the
Part 1A. The standard 31-calendar day interval will be populated, and it will be
the responsibility of the user to modify the effective date.

 

Request 6: Add a disclaimer notice on the PAS Part 1A screen in the thousands
block assignment preference section explaining that even though a block may be
available at the time of application, it may be not be available at the time the
PA processes the request.

 

Request 7: PAS will be modified to notify the user via an e-mail of the pending
deactivation date of his or her password at least ten calendar days prior to the
planned deactivation date and

 

--------------------------------------------------------------------------------


 

then (if there is still no activity) again three calendar days prior to the
planned deactivation date. This will allow the user to log in to the system and
re-start the clock for inactivity status.

 


4   ASSUMPTIONS AND RISKS

 

Part of the Pooling Administrator’s assessment of this change order is to
identify the associated assumptions and consider the risks that can have an
impact on our operations.

 

This Change Order affects only the system, and would have no impact on our
day-to-day operations.

 


5   COST

 

As with any change order proposal, we also considered the associated costs that
would potentially be incurred in implementing the proposed solutions. These
costs include the resources required to complete the milestones on a timeline
for implementing the processes and system delineated in this change order. The
timeline includes preparation, proper documentation updates, development,
testing, monitoring, and execution of the solution.

 

The cost to implement all of our proposed solutions at one time would be
$24,774.00.

 

The cost for each individual proposal is as follows:

 

Request 1: $8,640.00

Request 2: $1,679.00

Request 3: $2,320.00

Request 4: $1,679.00

Request 5: $7,967.00

Request 6: $321.00

Request 7: $3,679.00

 

6   Conclusion

 

In conclusion, the Pooling Administrator offers viable solutions that address
the various requests of the PAS users in accordance with contract terms, and we
ask that the FCC review and approve this change order proposal.

 

--------------------------------------------------------------------------------